Citation Nr: 0701113	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a respiratory 
disability, claimed as shortness of breath, due to 
exposure to Agent Orange.

3.	Entitlement to service connection for a low back 
disorder.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel






INTRODUCTION

The veteran had active service from  February 1970 to March 
1972 with subsequent service in the Texas Army National 
Guard.  He served in Vietnam from June 1970 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating action by the RO that 
denied the veteran's claims for the service connection for 
PTSD, a respiratory disorder,  and a low back disorder.


FINDINGS OF FACT

1.	The veteran had active service in the Republic of 
Vietnam from June 1970 to January 1972.  

2.	The veteran does not have a chronic respiratory disorder 
as a residual of exposure to Agent Orange, or any other 
disease or injury during service. 

3.	The veteran does not have PTSD due to exposure to 
stressors in service.  

4.	The veteran's low back disability developed many years 
after service and is unrelated to an in service injury 
or otherwise to military service.   


CONCLUSIONS OF LAW

1.	A respiratory disorder , claimed as a residual of 
exposure to Agent Orange, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1116(f), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 
3.307(a)(6), 3.309(e) (2006).  

2.	PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107  (West 2002): 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  

3.	A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107  (West 
2002): 38 C.F.R. § 3.303 (2006) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letters dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.


Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor. Credible supporting 
evidence is required. 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2002). 

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
(2004). Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e). Service 
connection for residuals of Agent Orange exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).


Background

On the veteran's December 1968 examination no pertinent 
abnormalities were noted on clinical evaluation.  Review of 
the service medical records revealed that  the veteran was 
seen in July 1971 for treatment of a cough, nasal congestion, 
and a sore throat. The impression was upper respiratory 
infection. The service medical records from the veteran's 
period of active duty contain no findings, complaints, or 
diagnoses indicative of psychiatric disability,  rib cage, 
left elbow and shoulder disorders,  or low back problems.  On 
the veteran's March 1972 examination prior to service 
discharge, no pertinent findings were noted on clinical 
evaluation.

Service department clinical records reveal that the veteran 
was seen in May and June 1972 with complaints of soreness in 
the left elbow, left shoulder and left lower rib cage 
resulting from injuries sustained on Reserve duty when an 
armored personnel carrier inn which he veteran was riding 
overturned. The impression was minor soft tissue traumas.  

Private clinical records reflect treatment in December 1994 
with a 4 day history of coughing and a sore throat. The 
assessments were sinusitis and bronchitis.  He was seen in 
December 2002 with respiratory complaints assessed as acute 
bronchitis.  X-rays showed course interstitial lung markings.  
In February 2003 he was seen for a respiratory infection was 
noted.  He was also noted to complain of back pain of 2 weeks 
duration. No history of back problems was reported.   An X-
ray was normal and the impression was lumbago.  .  

During VA treatment in April 2003 the veteran complained of 
shortness of breath and he also gave a history of depression.  
A chest X-ray showed the lungs to be clear.  In January 2004 
the veteran complained of back pain and pain in the 
shoulders.  The veteran gave no history of respiratory 
problems and a respiratory evaluation was normal. The 
assessments included low back pain and depression. 


Analysis
                                                  
In regard to the veteran's claim for service connection for a 
low back disorder, the Board notes that the record fails to 
indicate that the veteran sustained a low back injury of any 
consequence in the vehicle accident in 1972.  No complaints 
or findings regarding a low back disorder are documented for 
approximately three decades after the 1972 incident. The 
passage of so many years between the vehicle accident and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In the absence of 
competent medical evidence of a nexus between the 1972 
accident and any current low back disability, service 
connection for this issue must be denied.

Likewise, no respiratory condition is shown for nearly three 
decades after the veteran's separation from military service. 
Although the veteran did service for well over a year in 
Vietnam, his current respiratory condition is not one that is 
presumed to be related to Agent Orange exposure. Accordingly, 
there is no basis to conclude that this condition is in any 
way related to his service in Vietnam or otherwise to 
military service. 

The veteran's service medical records contain no complaints, 
findings, or diagnosis of any psychiatric disability during 
service and there is no  evidence of any psychiatric 
disability until January 2003 when the veteran was reported 
to have depression.  Moreover, the record contains no 
competent evidence relating the veterans' depression to 
service or any incident thereto.  It is noted that the 
veteran claims that he suffers from PTSD due to his service 
in Vietnam.  However, while the veteran has reported stressor 
incident that reportedly occurred during service, the 
evidence does not establish that the veteran served in combat 
and none of the reported stressor incidents have been 
verified.  Moreover, the record contains no competent 
evidence showing that the veteran has ever been diagnosed as 
having PTSD.  In the absence of evidence showing that the 
veteran has PTSD due to an in-service stressor, or any other 
service related psychiatric disorder, service connection for 
PTSD must be denied.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
However, in the present case an examination is not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions  alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the claimed low back, respiratory conditions and PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value. In this regard, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and the 
disabilities in question. The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. §§ 1110, 1116(f), 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303(c), 3.307(a)(6), 3.309(e).


ORDER

Service connection for a low back disorder, a respiratory 
disorder, and PTSD is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


